Citation Nr: 0630382	
Decision Date: 09/27/06    Archive Date: 10/04/06

DOCKET NO.  05-01 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, 
including as secondary to major depressive disorder.

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), including as secondary to major 
depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from October 1969 to December 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina, 
which denied service connection for major depression, 
hypertension, and GERD.  A Decision Review Officer granted 
the claim for service connection for major depressive 
disorder, assigned "staged" 70 and 50 percent evaluations, 
see Fenderson v. West, 12 Vet. App. 119, 125-26 (1999), and 
the veteran did not disagree with the level of these 
evaluations, so there is no issue before the Board regarding 
the level of the major depressive disorder evaluation.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200, 20.201, 
20.302(a) (2006).  The veteran subsequently testified before 
the undersigned Veterans Law Judge (VLJ) of the Board at a 
December 2005 Travel Board hearing regarding the remaining 
claims.

For the reasons explained below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

One of the provisions of the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5103A(d) (West 2002), provides 
that VA will provide a medical examination if the evidence 
reflects the existence of a current disability that may be 
associated with military service, but the record does not 
contain sufficient medical evidence to decide the claim.  See 
also 38 C.F.R. § 3.159(c)(4) (2006); Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  

In the present case, the veteran has been diagnosed with 
hypertension and GERD, including at the November 2004 VA 
examination, but that examination report does not contain an 
opinion as to the etiology of these disorders.  Dr. "L.G." 
indicated in a March 2004 examination form that the veteran's 
disabilities were likely related to service, but subsequently 
indicated in a July 2004 communication that he did not intend 
to indicate that the veteran's disabilities were likely 
related to service and that he did not have any information 
to provide on this question.  

However, in January 2006, the veteran submitted a similar 
form signed by Dr. "H.E.B." indicating that it was as 
likely as not that the veteran's hypertension and GERD, 
"associated with PTSD," were related to his military 
service.  Although Dr. "H.E.B."'s opinion is not a 
sufficient basis for service connection because it is not 
clear whether he means that the veteran's disabilities are 
related to his PTSD, which is not service-connected, or they 
are directly related to his military service, and he did not 
indicate that he had reviewed the service medical records 
(SMRs) or otherwise explain the reasons for his conclusions, 
see Grover v. West, 12 Vet. App. 109, 112 (1999); Miller v. 
West, 11 Vet. App. 345, 348 (1998), this opinion is 
sufficient to show that the veteran's hypertension and GERD 
may be associated with service or a service-connected 
disability.  The Board notes that the veteran argued in his 
January 2005 Substantive appeal (VA Form 9) that his service-
connected major depressive disorder is similar to PTSD and he 
submitted medical information indicating generally a possible 
connection between PTSD and physical ailments.

In addition, although the RO sent a March 2005 VCAA letter 
designed to cure any deficiencies in its previous VCAA 
letters, the subsequent decision of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), requires the provision of 
additional VCAA-related notification. 

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Send the veteran a new VCAA letter 
that informs the veteran of all of the 
elements of his service-connection claims 
in accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) and 
any other applicable precedents.

2. Contact Dr. "H.E.B" and ask him to 
clarify whether he believes the veteran's 
hypertension and GERD are related to 
service, his non-service connected PTSD, 
or to his service-connected major 
depressive disorder, and to explain the 
medical bases for the opinions that he 
expresses.  Also, ask him to submit any 
treatment records relating to the veteran 
in addition to those that he has already 
submitted.

3.  After any additional evidence 
including Dr. "H.E.B."'s response has 
been submitted, schedule the veteran for 
an appropriate VA examination to 
determine the etiology of his 
hypertension.  The claims folder must be 
made available to the examiner, including 
any response of Dr. "H.E.B.", and the 
examiner is asked to indicate that he or 
she has reviewed the claims folder.  All 
necessary testing should be done and the 
examiners should review the results of 
any testing prior to completion of the 
examination report.

The examiner should indicate whether it 
is at least as likely as not that the 
veteran's hypertension is proximately due 
to, the result of, or aggravated (i.e., 
made worse) by his service-connected 
major depressive  disorder, whether it is 
related to the veteran's military 
service, or whether it arose within one 
year after the veteran's December 1969 
separation from service.  Also, the 
examiner should indicate whether he 
agrees or disagrees with Dr. "H.E.B."'s 
conclusions and the underlying bases for 
this agreement or disagreement.  If no 
opinion can be rendered, an explanation 
should be set forth discussing why a 
response is not possible or feasible.

4.  Also after any additional evidence 
including Dr. "H.E.B."'s response has 
been submitted, schedule the veteran for 
an appropriate VA examination to 
determine the etiology of his GERD.  The 
claims folder must be made available to 
the examiner, including any response of 
Dr. "H.E.B.", and the examiner is asked 
to indicate that he or she has reviewed 
the claims folder.  All necessary testing 
should be done and the examiners should 
review the results of any testing prior 
to completion of the examination report.

The examiner should indicate whether it 
is at least as likely as not that the 
veteran's GERD is proximately due to, the 
result of, or aggravated (i.e., made 
worse) by his service-connected major 
depressive disorder, or whether it is 
related to the veteran's military 
service.  Also, the examiner should 
indicate whether he agrees or disagrees 
with Dr. "H.E.B."'s conclusions and the 
underlying bases for this agreement or 
disagreement.  If no opinion can be 
rendered, an explanation should be set 
forth discussing why a response is not 
possible or feasible.

5.  Then, review any additional evidence 
and readjudicate the claims, under all 
appropriate statutory and regulatory 
provisions and legal theories.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration after compliance 
with appropriate appellate procedures, including issuance of 
a SSOC.  No action by the veteran is required until he 
receives further notice.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the requested 
development.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


